        Case 5:20-cv-00593-HNJ Document 1 Filed 04/29/20 Page 1 of 13                     FILED
                                                                                 2020 Apr-29 PM 03:09
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION

RIVERWALK MARINA, LLC,

              PLAINTIFF,

v.                                         CASE NUMBER: __________________

NORTH AMERICAN SPECIALTY
INSURANCE COMPANY; SWISS RE
AMERICA HOLDING CORPORATION;
SWISS REINSURANCE AMERICA
CORPORATION; SWISS RE
CORPORATE SOLUTIONS GLOBAL
MARKETS, INC.; SWISS RE
ACCIDENT & HEALTH RISK
SOLUTIONS, LLC; SWISS RE LIFE &
HEALTH AMERICA, INC.; SWISS RE
LIFE & HEALTH LIMITED; SWISS RE
LIFE INSURANCE COMPANY;
MARITIME PROGRAM GROUP, INC.;
BURTON CLAIM SERVICE, INC.;
PT&C FORENSIC CONSULTING
SERVICES, P.A., INDIVIDUALLY
AND/OR D/B/A ENVISTA
FORENSICS; ENVISTA FORENSICS,
LLC; BAKER TILLY VIRCHOW
KRAUSE, LLP; DEFENDANTS A-M;
and DEFENDANTS N-Z,

              DEFENDANTS.

                    DEFENDANTS’ NOTICE OF REMOVAL

      Defendants, North American Specialty Insurance Company; Swiss Reinsurance

America Corporation; Swiss Re Corporate Solutions Global Markets, Inc.; Swiss Re

Accident & Health Risk Solutions, LLC; Swiss Re Life & Health America, Inc.; Maritime

Program Group, Inc.; Burton Claim Service, Inc.; PT&C Forensic Consulting Services,
            Case 5:20-cv-00593-HNJ Document 1 Filed 04/29/20 Page 2 of 13



P.A., individually and/or d/b/a Envista Forensics; Envista Forensics, LLC; and Baker Tilly

Virchow Krause, LLP, (collectively, “Defendants”), 1 pursuant to 28 U.S.C. §§ 1332, 1441,

and 1446, hereby remove the action styled as Riverwalk Marina, LLC v. North American

Specialty Insurance et al., Case Number 44-CV-2020-900087, currently pending in the

Circuit Court of Limestone County, Alabama, to the United States District Court for the

Northern District of Alabama, and as grounds for removal state:

                          I.     THE STATE COURT ACTION

       1.       On March 26, 2020, Plaintiff, Riverwalk Marina LLC (“Plaintiff”) filed its

initial Complaint in the Circuit Court of Limestone County, Alabama, Case Number 44-

CV-2020-900087 (the “State Court Action”) seeking to recover insurance benefits for

property damage allegedly sustained as a result of a windstorm and asserting supplemental

claims. The Complaint and all other filings in the Limestone County docket are attached

hereto as Exhibit 1. The Complaint is AlaCourt Doc. No. 2. 2

       2.       On April 2, 2020, Plaintiff filed its First Amended Complaint in the State

Court Action, seeking substantially the same relief. Ex. 1, Doc. No. 5.

       3.       No orders have been filed in the State Court Action.




1
 No appearance is made on behalf of Swiss Re American Holding Corporation, Swiss Re
Life & Health Limited, or Swiss Re Life Insurance Company.
2
 Exhibit 1 is a complete set of “all process, pleadings, and orders” in the State Court Action
to date. See 28 U.S.C. § 1446(a).

                                              2
           Case 5:20-cv-00593-HNJ Document 1 Filed 04/29/20 Page 3 of 13



      4.       A certified mail return receipt indicating delivery to North American

Specialty Insurance Company on March 31, 2020, has been filed in the State Court Action.

Ex. 1, Doc. No. 7.

      5.       A certified mail return receipt indicating that service on Swiss Re American

Holding Corporation was “undelivered” on April 19, 2020, has been filed in the State Court

Action. Ex. 1, Doc. No. 45.

      6.       Two certified mail return receipts indicating delivery to Swiss Reinsurance

America Corporation on March 30, 2020, have been filed in the State Court Action. Ex. 1,

Doc. Nos. 9 and 13.

      7.       Two unsigned certified mail return receipts for delivery to Swiss Re

Corporate Solutions Global Markets, Inc. on April 3 and 10, 2020, have been filed in the

State Court Action. Ex. 1, Doc. Nos. 52 and 59.

      8.       A certified mail return receipt indicating delivery to Swiss Re Accident and

Health Risk Solutions, LLC on March 30, 2020, has been filed in the State Court Action.

Ex. 1, Doc. No. 11.

      9.       A certified mail return receipt indicating delivery to Swiss Re Life & Health

America, LLC on March 30, 2020, has been filed in the State Court Action. Ex. 1, Doc.

No. 23.

      10.      A certified mail return receipt indicating that service on Swiss Re Life &

Health Limited was “undelivered” on April 13, 2020, has been filed in the State Court

Action. Ex. 1, Doc. No. 43.




                                             3
         Case 5:20-cv-00593-HNJ Document 1 Filed 04/29/20 Page 4 of 13



       11.    A certified mail return receipt indicating that service on Swiss Re Life

Insurance Company was “undelivered” on April 20, 2020, has been filed in the State Court

Action. Ex. 1, Doc. No. 54.

       12.    A certified mail return receipt indicating delivery to Maritime Program

Group, Inc. on March 30, 2020, has been filed in the State Court Action. Ex. 1, Doc. No.

15.

       13.    Certified mail return receipts indicating delivery to Burton Claim Service,

Inc. on April 6, 2020, and April 9, 2020, have been filed in the State Court Action. Ex. 1,

Doc. Nos. 25 and 41.

       14.    A certified mail return receipt indicating delivery to PT&C Forensic

Consulting Services, P.A. on March 30, 2020, has been filed in the State Court Action. Ex.

1, Doc. No. 17.

       15.    A certified mail return receipt indicating delivery to Envista Forensics, LLC

on March 30, 2020, has been filed in the State Court Action. Ex. 1, Doc. No. 19.

       16.    A certified mail return receipt indicating delivery to Baker Tilly Virchow

Krause, LLP on March 31, 2020, has been filed in the State Court Action. Ex. 1, Doc. No.

21.

       17.    Defendants’ recitations regarding the filings in the State Court Action do not

constitute confirmation or acceptance of service or waiver of any defenses. To the contrary,

all defenses are expressly preserved, including but not limited to lack of personal

jurisdiction and insufficient service of process. Furthermore, “[t]he removal of an action




                                             4
         Case 5:20-cv-00593-HNJ Document 1 Filed 04/29/20 Page 5 of 13



from state to federal court does not waive any Rule 12(b) defenses.” Kostelac v. Allianz

Glob. Corp. & Specialty AG, 517 Fed. Appx. 670, 676 n.6 (11th Cir. 2013).

                                  II.     CITIZENSHIP

       18.    Plaintiff alleges, in its Complaint and First Amended Complaint, that

Plaintiff “is an Alabama limited liability company with two members, both of whom are

individuals and citizens of Alabama.” Ex. 1, Doc. No. 2 ¶ 1; Ex. 1, Doc. No. 5 ¶ 1. Plaintiff

is therefore a citizen of Alabama for jurisdictional purposes.

       19.    North American Specialty Insurance Company is, and at all times relevant to

removal jurisdiction has been, a New Hampshire corporation with its principal place of

business in New Hampshire, and is therefore a citizen of New Hampshire for jurisdictional

purposes. See Ex. 2.

       20.    The citizenship of Swiss Re America Holding Corporation is irrelevant

because it has not been served. See 28 U.S.C. § 1441 (b)(2) (limiting citizenship analysis

to “parties in interest property joined and served”).

       21.    Swiss Reinsurance America Corporation is, and at all times relevant to

removal jurisdiction has been, a New York corporation with its principal place of business

in New York, and is therefore a citizen of New York for jurisdictional purposes. See Ex. 3.

       22.    Swiss Re Corporate Solutions Global Markets, Inc. is, and at all times

relevant to removal jurisdiction has been, a Delaware corporation with its principal place

of business in New York, and is therefore a citizen of Delaware and New York for

jurisdictional purposes. See Ex. 4 (composite).




                                              5
           Case 5:20-cv-00593-HNJ Document 1 Filed 04/29/20 Page 6 of 13



         23.   Swiss Re Accident and Health Risk Solutions, LLC was a Delaware limited

liability company. It was dissolved more than a year before the State Court Action was

commenced, and a voluntary cancellation was filed with the Delaware Secretary of State

on February 1, 2019. See Ex. 5.

         24.   Swiss Re Life & Health America, Inc. is, and at all times relevant to removal

jurisdiction has been, a Missouri corporation with its principal place of business in New

York, and is therefore a citizen of Missouri and New York for jurisdictional purposes. See

Ex. 6.

         25.   The citizenship of Swiss Re Life & Health Limited is irrelevant because it

has not been served. See 28 U.S.C. § 1441 (b)(2) (limiting citizenship analysis to “parties

in interest property joined and served”).

         26.   The citizenship of Swiss Re Life Insurance Company is irrelevant because it

has not been served. See 28 U.S.C. § 1441 (b)(2) (limiting citizenship analysis to “parties

in interest property joined and served”).

         27.   Maritime Program Group, Inc. is, and at all times relevant to removal

jurisdiction has been, a Connecticut corporation with its principal place of business in

Connecticut, and is therefore a citizen of Connecticut for jurisdictional purposes. See Ex.

7.

         28.   Burton Claim Service, Inc. (incorrectly named in the Complaint and

Amended Complaint as “Burton Claims Service, Inc.) is, and at all times relevant to

removal jurisdiction has been, a Florida corporation with its principal place of business in

Florida, and is therefore a citizen of Florida for jurisdictional purposes. See Ex. 8.


                                              6
         Case 5:20-cv-00593-HNJ Document 1 Filed 04/29/20 Page 7 of 13



       29.    PT&C Forensic Consulting Services, P.A. is, and at all times relevant to

removal jurisdiction has been, a Delaware corporation with its principal place of business

in Georgia, and is therefore a citizen of Delaware and Georgia for jurisdictional purposes.

See Ex. 9.

       30.    Envista Forensics, LLC is, and at all times relevant to removal jurisdiction

has been, a Georgia limited liability company with a single member, Cor Partners, Inc.,

which is a Missouri corporation with its principal place of business in Missouri. Envista

Forensics, LLC is therefore a citizen of Missouri for jurisdictional purposes. See Ex. 10.

       31.    Baker Tilly Virchow Krause, LLP is, and at all times relevant to removal

jurisdiction has been, an Illinois limited liability partnership with its principal place of

business in Illinois. All partners of Baker Tilly Virchow Krause, LLP are individuals, and

no partner is a citizen of Alabama. Baker Tilly Virchow Krause, LLP therefore is not an

Alabama citizen for jurisdictional purposes. See Ex. 11.

                        III.   AMOUNT IN CONTROVERSY

       32.    The Complaint and First Amended Complaint allege that the amount in

controversy is within the jurisdiction of the Limestone County Circuit Court without stating

a specific dollar amount. Ex. 1, Doc. No. 2 ¶ 15; Ex. 1, Doc. No. 5 ¶ 15.

       33.    The Complaint and First Amended Complaint allege that Defendants have

wrongfully failed to pay “hundreds of thousands of dollars in covered losses,” and that

Plaintiff’s supplemental claims “are valued in the hundreds of thousands of dollars at

least.” Ex. 1, Doc. No. 2 ¶ 32)i) and ¶ 39; Ex. 1, Doc. No. 5 ¶ 32)i) and ¶ 39.




                                             7
         Case 5:20-cv-00593-HNJ Document 1 Filed 04/29/20 Page 8 of 13



       34.    In support of its claim for indemnity under an insurance policy at issue in the

State Court Action, and before commencing the State Court Action, Plaintiff provided

Burton Claim Services, Inc. and North American Specialty Insurance Company with a

repair cost estimate in the amount of $675,771.55 for items disputed during the adjustment

of the insurance claim. See Ex. 12.

                              IV.     LEGAL STANDARDS

       35.    Where removal is sought based on diversity of citizenship, removal is

appropriate upon a showing that there is complete diversity of citizenship, the amount in

controversy exceeds $75,000.00, exclusive of interest, costs and attorney’s fees, and all

defendants who have been properly joined and served have joined in or consented to the

removal of the action. 28 U.S.C. § 1332; 28 U.S.C. § 1446(b)(2)(A).

       36.    For purposes of diversity jurisdiction, with exceptions not applicable here,

“a corporation shall be deemed to be a citizen of every State and foreign state by which it

has been incorporated and of the State or foreign state where it has its principal place of

business.” 28 U.S.C. § 1332 (c)(1). A limited liability company is a citizen of each state

of which any of its members is a citizen. See Rolling Greens MHP, L.P. v. Comcast SCH

Holdings LLC, 374 F.3d 1020, 1022 (11th Cir. 2004).

       37.    For purposes of diversity jurisdiction, “the citizenship of defendants sued

under fictitious names shall be disregarded.” 28 U.S.C. § 1441(b)(1).

       38.    The citizenship of parties not properly joined and served in the State Court

Action is also irrelevant. See 28 U.S.C. § 1441 (b)(2) (limiting citizenship analysis to

“parties in interest properly joined and served”).


                                             8
         Case 5:20-cv-00593-HNJ Document 1 Filed 04/29/20 Page 9 of 13



       39.    For purposes of diversity jurisdiction, the amount in controversy is the sum

identified in the initial pleading, except where the state practice permits recovery of

damages in excess of the amount demanded. 28 U.S.C. § 1446 (c)(2)(A).

       40.    Where state practice either does not permit or does not demand the allegation

of a specific amount in controversy, or permits recovery of damages in excess of the

amount demanded in the initial pleading, removal is proper if this Court finds, by a

preponderance of the evidence, that the amount in controversy exceeds $75,000.00,

exclusive of interest and costs. 28 U.S.C. § 1446 (c)(2)(B).

       41.    “When the complaint does not claim a specific amount of damages, removal

from state court is proper if it is facially apparent from the complaint that the amount in

controversy exceeds the jurisdictional requirement.” Williams v. Best Buy Co., Inc., 269

F.3d 1316, 1319 (11th Cir. 2001).

       42.    When the complaint does not allege a jurisdictional amount of damages that

satisfies the requirements for removal, the courts use common sense and experience based

on a full reading of the complaint. Watts v. SCI Funeral Services, LLC, 2:19-CV-01219-

JHE, 2020 WL 1310559, at *3 (N.D. Ala. Mar. 18, 2020).

       43.    Defendants seeking to remove a case to federal court must file their notice of

removal within 30 days after the service of the initial pleading. 28 U.S.C. § 1446 (b) (notice

of removal must be filed within 30 days after receipt of the initial pleading “through service

or otherwise”); Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48 (1999)

(“a named defendant’s time to remove is triggered by simultaneous service of the summons

and complaint, or receipt of the complaint, ‘through service or otherwise,’ after and apart


                                              9
         Case 5:20-cv-00593-HNJ Document 1 Filed 04/29/20 Page 10 of 13



from service of the summons, but not by mere receipt of the complaint unattended by any

formal service”).

                             V.     REMOVAL IS PROPER

       41.     The earliest evidence of service on any Defendant indicates service occurring

on March 30, 2020. This Notice of Removal is timely as to all Defendants because it was

filed within 30 days after March 30, 2020.

       42.     Plaintiff is a citizen of Alabama, and no properly joined and served

Defendant is a citizen of Alabama. There is, therefore, complete diversity of citizenship.

       43.     Plaintiff’s allegations in the Complaint and First Amended Complaint, and

the repair estimate provided by Plaintiff, show that the amount in controversy far exceeds

$75,000.

       44.     All properly joined and served Defendants have joined in this Notice of

Removal, as evidenced by the signatures of their undersigned counsel.

       45.     Pursuant to 28 U.S.C. § 1446 (d), a Notice of Filing Notice of Removal is

simultaneously being filed in the State Court Action, and this Notice of Removal is being

served on Plaintiff’s counsel.

       WHEREFORE, Defendants hereby remove the State Court Action to the United

States District Court for the Northern District of Alabama.

                                     JURY DEMAND

       Plaintiff demanded a jury trial in both the Complaint and the First Amended

Complaint. Ex. 1, Doc. No. 2 p. 25; Ex. 1, Doc. No. 5 p. 27. Defendants hereby demand a

jury trial as well.


                                             10
Case 5:20-cv-00593-HNJ Document 1 Filed 04/29/20 Page 11 of 13



                            Respectfully submitted,

                            DODSON GREGORY LLP

                             s/ John W. Dodson
                             John W. Dodson (ASB-9724-D65J)
                             Michelle L. Crunk (ASB-2967-i71C)
                             2700 Highway 280, Suite 410E
                             Birmingham, AL 35223
                             Telephone: (205) 834-9170
                             Facsimile: (205) 278-8718
                             Email:     jwd@dodsongregory.com
                                        mlc@dodsongregory.com

                            ZELLE LLP

                             James V. Chin, Esq.
                             Georgia attorney license 124827
                             Pro Hac Vice Admission Pending
                             1201 West Peachtree St. NW, Suite 610
                             Atlanta, GA 30309
                             Telephone: (470) 867-3040
                             Facsimile: (612) 336-9100
                             Email:      jchin@zelle.com

                             Dennis Anderson, Esq.
                             Minnesota attorney license 0396147
                             Pro Hac Vice Admission Pending
                             500 Washington Ave. S, Suite 4000
                             Minneapolis, MN 55415
                             Telephone: (612) 339-2020
                             Facsimile: (612) 336-9100
                             Email:     danderson@zelle.com

                            Attorneys for North American Specialty
                            Insurance Company; Swiss Reinsurance
                            America Corporation; Swiss Re Corporate
                            Solutions Global Markets, Inc.; Swiss Re
                            Accident & Health Risk Solutions, LLC; Swiss
                            Re Life & Health America, Inc.; Maritime
                            Program Group, Inc.; and Burton Claim
                            Service Inc.



                              11
Case 5:20-cv-00593-HNJ Document 1 Filed 04/29/20 Page 12 of 13



                            LLOYD, GRAY, WHITEHEAD & MONROE, P.C.

                               s/ Steve Whitehead
                             Steve Whitehead, Esq.
                             Alabama attorney license WHI006
                             880 Montclair Road, Suite 100
                             Birmingham, AL 35213
                             Telephone: (205) 967-8822
                             Facsimile: (205) 402-4085
                             Email:      steve@lgwmlaw.com

                            Attorney for PT&C Forensic Consulting
                            Services, P.A. and Envista Forensics, LLC

                            HAND ARENDALL HARRISON SALE, LLC

                               /s/ Joseph L. Cowan II
                             Joseph L. Cowan II, ASB-3620-A61J
                             1810 5th Avenue North, Suite 400
                             Birmingham, AL 35203
                             Telephone: (205) 324-4400
                             Facsimile: (205) 322-1163
                             Email:       jcowan@handfirm.com

                             Shane Black, ASB-7644-C94E
                             102 South Jefferson Street
                             Athens, AL 35611
                             Telephone: (256) 232-0202
                             Facsimile: (256) 233-2407
                             Email:     sblack@handfirm.com

                            GODFREY & KAHN, S.C.

                             Dan Flaherty, Esq.
                             Wisconsin atty license 1011357
                             Pro Hac Vice admission pending
                             833 E. Michigan Street
                             Milwaukee, WI 53202
                             Telephone: (414) 273-3500
                             Facsimile: (414) 273-5198
                             Email:     dflaherty@gklaw.com

                            Attorneys for Baker Tilly Virchow Krause, LLP


                              12
        Case 5:20-cv-00593-HNJ Document 1 Filed 04/29/20 Page 13 of 13



                            CERTIFICATE OF SERVICE

        I hereby certify that on the 29th of April 2020, I caused the foregoing document to
be served upon all counsel of record via CM/ECF and by U.S. Mail on all parties according
to the parties’ addresses for services utilized by Plaintiffs when serving the Complaint.



                                          s/ John W. Dodson
                                          OF COUNSEL




                                            13
